 

 

 

 

 

 

 

 

 

USDS'SDNY ““"" ¢
DOCUMENT a
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED ..|/
SOUTHERN DISTRICT OF NEW YORK DOC #:
DR. RACHEL WELLNER, DATE FILED ~
Plaintiff, L6-cev-7032 (JGK)
- against - OPINION AND ORDER

 

CITY OF NEW YORK ET AL.,

Defendants.

 

JOHN G. KOELTL, District Judge:

After a two-week jury trial, a jury found that defendant
police officers Niguel Vega and Nicolett Davodian deprived the
plaintiff of her right to a fair trial and awarded the plaintiff
$1,181,549 in damages for past lost earnings. The defendants
have renewed their motion for judgment as a matter of law under
Federal Rule of Civil Procedure 50(b) and have moved under Rule
59 for a new trial or, alternatively, remittitur. For the
reasons explained below, the defendants’ Rule 50 motion and
motion for a new trial are denied, but their motion for
remittitur is granted.

I.

It is well-established that a district court should deny a
Rule 50 motion unless, “viewed in the light most favorable ta
the nonmoving party, ‘the evidence is such that, without
weighing the credibility of the witnesses or otherwise

considering the weight of the evidence, there can be but one

 
conclusion as to the verdict that reasonable [persons] could
have reached.’” Cruz v. Local Union No. 3 of the Int’l Bhd. of
Elec. Workers, 34 F.3d 1148, 1154-55 (2d Cir. 1994) {alteration

in original) (quoting Simblest v. Maynard, 427 F.2d i, 4 (2d

 

Cir. 1970)). A trial court considering a motion under Rule 50 (b)
“must view the evidence in a light most favorable to the
nonmovant and grant that party every reasonable inference that

the jury might have drawn in its favor.” Samuels _v. Air Transp.

 

Local 504, 992 F.2d 12, 16 (2d Cir. 1993). A jury verdict should
be set aside only when “there is such a complete absence of
evidence supporting the verdict that the jury’s findings could
only have been the result of sheer surmise and conjecture, or
[where there is] such an overwhelming amount of evidence in
favor of the movant that reasonable and fair minded [jurors]
could not arrive at a verdict against [the movant].” Logan v.

Bennington Coll. Corp., 72 F.3d 1017, 1022 (2d Cir, 1995)

 

(quotation marks omitted, alterations in original).

Under Rule 59, a “court may, on motion, grant a new trial
on all or some of the issues - and to any party .. . aftera
jury trial, for any reason for which a new trial has heretofore
been granted in an action at law in federal court.” Fed. R. Civ.
P. 59(a) (1) (A). The Court of Appeals for the Second Circuit has
explained that “[a] district court may grant a new trial

pursuant to Rule 59 even when there is evidence to support the

2

 

 

 

 

 

 
jury’s verdict, so long as the court ‘determines that, in its
independent judgment, the jury has reached a seriously erroneous
result or its verdict is a miscarriage of justice.’” AMW

Materials Testing, Inc. v. Town of Babylon, 584 F.3d 436, 456

 

(2d Cir. 2009) (quoting Nimely v. City of New York, 414 F.3d

 

381, 392 (2d Cir. 2005)); see also Mazzei v. Money Store, 308

 

F.R.D. 92, 100, 106-07 (S.D.N.Y. 2015), aff'd, 829 F.3d 260 (2d
Cir. 2016). “If a district court finds that a verdict is
excessive, it may order a new trial, a new trial limited to
damages, or, under the practice of remittitur, may condition a
denial of a motion for a new trial on the plaintiff’s accepting

damages in a reduced amount.” Tingley Sys., Inc. v. Norse Sys.,

 

Inc., 49 F.3d 93, 96 (2d Cir. 1995).
Remittitur is the “process by which a court compels a
plaintiff to choose between reduction of an excessive verdict

and a new trial.” Earl v. Bouchard Transp. Co., 917 F.2d 1320,

 

1328 (2d Cir. 1990) (quotation marks omitted). When, as in this
case, a claim is brought under federal law, remittitur may be
ordered where: (1) an identifiable error caused the jury to
award a quantifiable amount that should be stricken, or (2) the
award is so high as to shock the judicial conscience although
the error cannot be attributed to a specific, quantifiable

error. See Kirsch v. Fleet St., Ltd., 148 F.3d 149, 165 (2d Cir.

 

1998}; Ismail v. Cohen, 899 F.2d 183, 186 (2d Cir. 1990); see

 
also Lee v. Edwards, 101 F.3d 805, 808 (2d Cir. 1996). To

 

determine whether an award of damages is shockingly excessive,
“courts have reviewed awards in other cases involving similar
injuries, bearing in mind that any given judgment depends on a

unique set of facts and circumstances.” Scala_v. Moore McCormack

 

Lines, Inc., 985 F.2d 680, 684 (2d Cir. 1993} (quotation marks

omitted); see also Reiter v. Metro. Transp. Auth. of N.Y¥., No.

 

Olev2762, 2003 WL 22271223, at *2-3 (S.D.N.Y¥. Sept. 30, 2003).
It.
A.

The plaintiff brought this action on September 9, 2016,
alleging claims under 42 U.S.C. § 1983 and state law relating to
a February 18, 2016 incident between the plaintiff and defendant
police officers Vega and Davodian in which the plaintiff was
arrested and subsequently prosecuted. The defendants moved to
dismiss the plaintiff’s first amended complaint, and the Court
granted that motion in part, denied it in part, and dismissed
several of the plaintiff’s claims. The defendants then moved for
summary judgment dismissing the plaintiff’s remaining claims.
The Court again granted the defendants’ motion in part, denied
it in part, and dismissed several more of the plaintiff's
claims. The plaintiff was left with claims under § 1983 for
excessive force, failure to intervene, and denial of the right

to a fair trial; and claims under state law for assault,

 

 

 
battery, and intentional infliction of emotional distress. The
parties tried the plaintiff’s remaining claims before a jury.!

At the close of the plaintiff’s case, the defendants moved
under Federal Rule of Civil Procedure 50(a) for judgment as a
matter of law dismissing the plaintiff’s claims. The Court
denied that motion. Ultimately, the jury returned a special
verdict form finding that Officers Vega and Davodian both denied
the plaintiff her right to a fair trial in the state-court
proceedings that followed her arrest. The jury did not find that
the plaintiff proved any other claim against either defendant.
The jury awarded the plaintiff damages in the amount of
$1,181,549 for past lost earnings, and no other damages.

Following the jury’s verdict, the defendants renewed their
motion for judgment as a matter of law under Rule 50(b) and
moved under Rule 59 for a new trial or, aiternatively,
remittitur.

B.

There was sufficient evidence introduced at trial from

which the jury reasonably could have found as follows.
1.
On February 18, 2016, the plaintiff parked her car ina

crosswalk outside a Vitamin Shoppe on the corner of S5th Street

 

l The parties agreed that it was unnecessary to present the claims for
assault and battery to the jury.

 

 

 
and 8th Avenue in New York city, New York. Tr. at 524, 528-29.
Officers Vega and Davodian approached the plaintiff’s vehicle,
and Officer Vega began writing the plaintiff a ticket. Tr. at
54, 66, 530-32. The plaintiff briefly went back into the Vitamin
Shoppe and then waited in her car while Officer Vega wrote the
ticket. Tr. at 65-68, 530-32. However, before Officer Vega
finished writing the ticket, the plaintiff got out of her car,
and an altercation between the two of them took place during
which Officer Vega tried to restrain the plaintiff. See Tr. at
71-77, 86-87, 534-42. The plaintiff reentered her vehicle during
the altercation and drove away from the scene while Officer Vega
was near her vehicle. See Tr. at 87-88, 90-99, 542-46. The
plaintiff stopped her vehicle a few blocks away from the scene
and was arrested. Tr. at 126, 546. The plaintiff denied hitting
Officer Vega with her car. Tr. at 545-46.

Following the plaintiff's arrest, Officers Vega and
Davodian spoke to Assistant District Attorney (“ADA”) Michael
McCarthy about the incident. Sometime after 10:00 PM on the
night of the incident, Officer Davodian told ADA McCarthy that
the plaintiff hit both of Officer Vega’s legs with her vehicle,
causing swelling, bruising, and pain in Officer Vega's legs. Tr.
at 330, 332. Officer Davodian also told ADA McCarthy during that
conversation that the plaintiff stated, “I’m the hero. The cops

are not.” Tr. at 332. In one conversation, Officer Davodian told

 

 
ADA McCarthy that the plaintiff also stated that “ail female
cops are dykes.” Tr. at 340.

ADA McCarthy spoke with Officer Vega sometime within a
couple weeks of the incident. See Tr. at 340-41. Officer Veda
told ADA McCarthy that the plaintiff struck him with her
vehicle, but that she struck him in only one of his shins,
causing bruising and swelling. Tr. at 341-42. Officer Vega also
told ADA McCarthy that the plaintiff said something along the
lines of, “I’m the hero. The Cops are not.” See Tr. at 349-50.
The plaintiff denied making the derogatory remarks about the
police. Tr. at 554.

The plaintiff was charged with reckless endangerment in the
second degree, N.Y. Penal L. § 120.20; resisting arrest, N.Y.
Penal L. § 205.30; leaving the scene of an incident without
reporting personal injury, N.¥. Veh. Traf. L. § 600(2) (a), (cc)?
and reckless driving, N.Y. Veh. Traf. L. § 1212, Trial Ex. 9.
ADA McCarthy testified that he relied on the truthfulness of
what Officers Vega and Davodian told him in bringing criminal
charges against the plaintiff. Tr. at 339, 342. It was
“important,” indeed “critical,” to ADA McCarthy that Officer
Vega was allegedly hit and injured by the plaintiff’s vehicle.
Tr, at 342. Officer Vega’s claimed injury was significant to the
charge against the plaintiff of leaving the scene of an incident

without reporting personal injury. Tr. at 342-43. And that the

 

 
plaintiff allegedly struck Officer Vega with her vehicle “was an
important part of the reckless endangerment charge.” Tr. at 343.

The plaintiff was taken to the precinct following her
arrest, where she remained in confinement for about twelve
hours. See Tr. at 548, 551. She was then transported to Central
Booking, where she spent approximately another twelve hours. Tr.
at 551-52. While at Central Booking, the plaintiff was arraigned
on the charges against her. Tr. at 552. Because of the charges
against her, the plaintiff was required to make approximately
four court appearances. Tr. at 555-56. The plaintiff and ADA
McCarthy ultimately reached a plea agreement wherein the
plaintiff pleaded guilty to disorderly conduct — namely,
obstructing pedestrian traffic - with a promised sentence of ten
days of community service. Tr. at 352. The other charges against
the plaintiff were dropped. See id.

2.

The plaintiff claims that Officers Vega and Davodian
collectively made four false representations to ADA McCarthy:
(1) that Officer Vega was struck by the plaintiff’s car, (2)
that Officer Vega sustained a leg injury, (3) that the plaintiff
said that she was the hero and the cops were not, and (4) that
the plaintiff said that all female cops are dykes. The jury
could reasonably find that the officers made each of these

representations and that the representations were false.

8

 

 
The jury was shown slow-motion and regular-speed videos of
the point of the February 18, 2016 incident at which Officer
Vega was allegedly struck by the plaintiff’s car, as well as
still photos derived from the videos. And the plaintiff
testified that she did not hit Officer Vega with her vehicle.
Tr. at 545-46. She added that she had checked to make sure there
was space between Officer Vega and her vehicle before
accelerating and that she did not feel any impact upon driving
away. Tr. at 545-46. Moreover, two of the defendants’ eye
witnesses could not confirm that the plaintiff's vehicle
contacted Officer Vega. Tr. at 1028, 1050.

Additionally, the jury was shown emergency room records
from the day of the incident stating that Officer Vega suffered
no bruising, swelling, redness, bleeding, loss of range of
motion, or loss of sensation in the leg he claimed the plaintiff
hit with her car. Trial Ex. I. And the plaintiff’s expert
witness testified that, based on the medical records, he did not
believe that Officer Vega sustained an injury as a resuit of
being allegedly hit by the plaintiff’s car; he also testified
that there was no objective evidence of such an injury. Tr. at
470-71. Additionally, Officer Davodian testified that she did
not actually see any bruising or swelling on Officer Vega’s

legs, Tr. at 265, and Officer Vega testified that he did not

 

 
develop any bruising on his leg on the day of the incident or
the days after, Tr. at 129.

Finally, the plaintiff denied making either of the
inflammatory statements relayed to ADA McCarthy by Officers Vega
and Davodian, Tr. at 531, 554, and the defendants presented no
evidence that the plaintiff made these statements to the
defendant officers apart from the testimony of the defendant
officers themselves.?

3.

As of February 18, 2016, the plaintiff was employed as a
cancer surgeon at Montefiore Medical Center where she earned
$450,000 annually and was eligible to earn a $25,000 yearly
bonus. Tr. at 520-21. The plaintiff was placed on paid
administrative leave shortly after the February 18 incident and
was ultimately terminated from her position at Montefiore on
July 5, 2016. Tr. at 573, 828, 839, 841, 903. Among other
damages, the plaintiff sought damages for past lost earnings
caused by her termination. The plaintiff's damages expert
calculated the plaintiff’s past lost earnings - from the time of
the plaintiff’s termination to the time of the expert’s

testimony — to be $1,181,549. Tr. at 904. This figure

 

2 Detective Matthew Marmorowski, who arrested the plaintiff, testified
that the plaintiff made similar inflammatory statements to him at the scene
of the plaintiff's arrest. Tr. at 1003-04. However, Detective Marmorowski did
not testify that the plaintiff made such inflammatory statements to either of
the defendant officers.

10

 

 

 
represented what the plaintiff would have earned had she
continued working at Montefiore as a cancer surgeon during that
period. Tr. at 903-04.

Dr. Michler, the surgeon-in-chief of Montefiore’s
Healthcare System, testified about the plaintiff's termination.
Dr. Michler hired the plaintiff in the summer of 2015. Tr. at
825. He was also involved in the decision to terminate the
plaintiff. Tr. at 830. Dr. Michler learned of the plaintiff's
arrest through another Montefiore surgeon shortly after the
arrest occurred and then saw a news article and news story about
the arrest. Tr. at 827. Upon learning of the plaintiff’s arrest,
Dr. Michler immediately formed the opinion that the plaintiff
should be terminated. Tr. at 841-42, 856. Dr. Michler testified,

[F]rom the moment that I learned of the arrest, I was

concerned significantly by it. I was concerned that she

was, first and foremost, arrested; second, that she had
left the scene of the crime; and, thirdly, that she had

struck a police officer while leaving the scene of the
crime.

Tr. at 829.

After initially hearing about the plaintiff's arrest from
another Montefiore surgeon, Dr. Michler learned the details of
the arrest primarily from the press. Id. He testified that the
statements and behaviors the press attributed to the plaintiff,
including the “I’m the hero” statement and the conduct in

hitting a police officer, played a role in his decision to

11

 

 
terminate the plaintiff, as did the publicity surrounding the
plaintiff's arrest. Tr. at 830-31. Moreover, Dr. Michler thought
that the incident as a whole caused the plaintiff to lose
credibility as a physician. See Tr. at 832-33. Dr. Michler added
that in deciding to terminate the plaintiff, he also considered
that the plaintiff did not provide him any information
supporting her version of the events. Tr. at 854. Finally, Dr.
Michler testified that the plaintiff's failure to provide him
updates regarding her criminal case during the four months
following her arrest impacted his decision, but “[njot in a
significant way.” Tr. at 839-40, 854. Indeed, he had made up his
mind to terminate the plaintiff on “day one.” Tr, at 856. Had
the February 18, 2016 incident not occurred, Dr. Michler wouid
not have terminated the plaintiff. Tr. at 833.

The plaintiff testified that, following her termination,
she was unable to obtain employment despite applying to “50
places or more” and receiving offers to interview at some of
these places. Tr. at 572-77. The plaintiff attributed her
inability to gain employment as a surgeon to a “story that was
told” about her that “ruined [her] credibility as a person and a
surgeon.” Tr. at S77.

4,
With respect to the plaintiff’s denial of the right to a

fair trial claim, the Court instructed the jury as follows:

12

 

 
To establish a claim of denial of the right to a fair
trial, the plaintiff must prove by a preponderance of
the evidence as to the defendant you are considering
that: One, the defendant fabricated evidence ef a
material nature. Two, the fabricated evidence of a
material nature was likely to influence a jury's
decision. Three, this fabricated evidence of a material
nature was intentionally forwarded to a prosecutor by
the defendant. And four, the plaintiff suffered a
deprivation of liberty as a result of the fabricated
evidence of a material nature.

Tr. at 1213. The jury returned a special verdict form finding
that Officers Vega and Davodian both denied the plaintiff her
right to a fair trial. Tr. at 1270-71. The jury awarded the
plaintiff $1,181,549 in damages representing past lost earnings,
matching the figure to which the plaintiff's damages expert
testified. Tr. at 904, 1271.

Til.

The defendants argue that no reasonable jury could have
found that the plaintiff was denied her right to a fair trial by
either defendant officer because: (1) the plaintiff presented no
evidence that she suffered a deprivation of liberty due to the
defendant officers’ telling ADA McCarthy that the plaintiff
struck and injured Officer Vega with her vehicle, (2) none of
the allegedly fabricated statements were material to the charges
brought against the plaintiff, and (3) recent Supreme Court
precedent requires the plaintiff to prove that the proceedings
terminated in her favor, which she failed to do. None of these

arguments are persuasive.

13

 

 
A.

The plaintiff may prove the deprivation of liberty element
of her denial of the right to a fair trial claim by proving
that, because of fabricated evidence, she made several court
appearances and suffered some other restriction. Cf. Murphy v.
Lynn, 118 F.3d 938, 946 (2d Cir. 1997) (holding that a defendant
who faced travel restrictions and was compelled to appear in
court multiple times was seized within the meaning of the Fourth
Amendment); Ashley v. Civil, No. 14cv5559, 2019 WL 1441124, at
*7 (B.D.N.Y. Apr. 1, 2019) (hoiding that appearing in court on
seven occasions could constitute a deprivation of liberty);
Perez v. Duran, 962 F. Supp. 2d 533, 540-43 (S.D.N.Y. 2013)
(holding that requiring the plaintiff to make two court
appearances and comply with travel restrictions could constitute
a “sufficient post-arraignment liberty restraint to implicate
the plaintiff’s Fourth Amendment rights”).? In this case, the
plaintiff testified that she was detained at the precinct for
twelve hours, spent approximately another twelve hours in

Central Booking, and made four court appearances due to the

 

3 Compare the cited cases, with Faruki_v. City of New York, 517 F. App’ x
1, 2 (2d Cir. 2013) (holding that having to make two court appearances does
not constitute a deprivation of liberty); Burg v. Gosselin, 591 F.3d 95, 101
(2d Cir. 2010) (holding that a pre-arraignment, non-felony summons requiring
no more than a later court appearance does not, by itself, constitute a
deprivation of liberty); Arbuckle v. City of New York, No. l4evi0248, 2016 WL
5793741, at *11 (S.D.N.¥. Sept. 30, 2016) (“[MJerely having to respond to
orders of the court and attend court hearings is insufficient to allege a
deprivation of liberty.”).

 

14

 

 

 
charges against her. This is sufficient to establish a
deprivation of liberty.

The defendants argue that there was no evidence that the
plaintiff’s deprivation of liberty was caused by the fabricated
information because the plaintiff was lawfully arrested for ~
and could be charged on the basis of - parking illegally in a
crosswalk, resisting Officer Vega’s attempts to restrain her,
and driving away from the scene. But ADA McCarthy testified that
he relied on the statements of Officers Davodian and Vega, and
that their claim that Officer Vega was struck and injured by the
plaintiff’s vehicle was important to his decision to bring
charges. A reasonable jury could find that the plaintiff did not
hit or injure Officer Vega with her vehicle, the defendant
officers fabricated that evidence, ADA McCarthy would not have
brought all four charges against the plaintiff but-for that
fabricated evidence, and, as a result, the plaintiff would not
have been held for the length of time the plaintiff was detained
or required to make four,court appearances.

Officer Davodian spoke with ADA McCarthy the night of the
incident in question. A reasonable jury could conclude that if
Officer Davodian had not told ADA McCarthy that night that the
plaintiff struck and injured Officer Vega with her vehicle, the
plaintiff would not have spent as much time detained at the

precinct and Central Booking.

15

 

 
Therefore, the defendants’ argument that the defendant
officers’ fabrication of evidence did not cause the plaintiff
any deprivation of liberty fails.

B.

The defendants also argue that the plaintiff did not show
that the evidence Officers Vega and Davodian allegedly
fabricated was material to the charges brought against the
plaintiff. But, as stated above, ADA McCarthy found the
officers’ statements about the plaintiff's hitting and injuring
Officer Vega with her car to be important in his decision to
bring charges. A reasonable jury could certainly find that this
information, which was important to the prosecutor's charging
decision, was material - or, likely to influence a jury in the
plaintiff’s criminal case.

c.
The defendants next argue that the recent Supreme Court

decision McDonough v. Smith, 139 S. Ct. 2149 (2019), adds an

 

element to a claim for the denial of the right to fair trial -
namely, that the prosecution against the accused must end in the

accused’s favor.’ In this case, the defendants argue, the

 

4 The plaintiff claims that this argument was raised improperly for the
first time in the defendants’ reply brief. However, McDonough was decided in
the period between the defendants’ filing of their moving brief and their
reply brief. Therefore, the defendants could not have made this argument in
their moving brief, and the Court may consider the argument. See Ruggiero v.
Warner-Lambert Co., 424 F.3d 249, 252 (20 Cir, 2008) (stating that district
courts have discretion to consider arguments made for the first time in a

16

 
plaintiff’s criminal case did not end in her favor because she
ultimately pleaded guilty to disorderly conduct and had to
perform ten days of community service as a punishment. The
plaintiff was initially charged with four misdemeanors and
eventually pleaded guilty only to the “offense” of disorderiy
conduct - specifically, obstructing pedestrian traffic ~ which
is not considered a crime. Tr. at 352-53.

McDonough held that the statute of limitations on a
fabricated evidence claim does not begin to run until “the
criminal proceeding has ended in the [accused's] favor, or a
resulting conviction has been invalidated within the meaning of

Heck[ v. Humphrey, 512 U.S. 477, 486-87 (1994)].” McDonough, 139

 

S, Ct. at 2158. In Heck, upon which the Supreme Court relied in
McDonough, the Supreme Court held that

in order to recover damages for allegedly
unconstitutional conviction or imprisonment, or for
other harm caused by actions whose unlawfulness would
render a conviction or sentence invalid, a § 1983
plaintiff must prove that the conviction or sentence has
been reversed on direct appeal, expunged by executive
order, declared invalid by a state tribunal ..., or
called into question by a federal court’s issuance of a
writ of habeas corpus.

512 U.S. at 486-87. The petitioner in Heck sought damages for a

claim akin to malicious prosecution despite the fact that he was

 

reply brief). The plaintiff has responded to the argument and therefore the
plaintiff has not been prejudiced by the Court’s consideration of the
argument.

17

 

 
convicted. The Supreme Court held that his claim was properly
dismissed.

In McDonough, the petitioner was acquitted and there was
therefore no question that the prosecution was terminated in his
favor. Thus, the petitioner’s § 1983 claim did not question the
validity of his conviction. McDonough therefore offered no
occasion to determine whether a plaintiff could pursue a
fabricated evidence claim despite the existence of some
conviction. The Supreme Court was clear on this issue. Justice
Sotomayor wrote for the Court as follows:

Because McDonough’s acquittal was unquestionably a

favorable termination, we have no occasion to address

the broader range of ways a criminal prosecution (as
opposed to a conviction) might end favorably to the
accused. Cf. Heck, 512 U.S. at 486-487 ... . To the
extent Smith argues that the law in this area should
take account of prosecutors’ broad discretion over such
matters as the terms on which pleas will be offered or
whether charges will be dropped, those arguments more
properly bear on the question whether a given resolution
should be understood as favorable or not. Such
considerations might call for a context-specific and
more capacious understanding of what constitutes

“favorable” termination for purposes of a § 1983 false-

evidence claim, but that is not the question before us.
McDonough, 139 S. Ct. at 2160 n.10.

The plaintiff's denial of the right to a fair trial claim
is a paradigm case where her ciaim does not question the
validity of her conviction for the “offense” of disorderly

conduct based on her parking in a crosswalk and obstructing

pedestrian traffic. She never contested that issue. All of the

18

 

 
misdemeanor charges against the plaintiff were dropped,
including specifically the two charges as to which the alleged
false evidence applied - namely the charge of leaving the scene
of an incident without reporting personal injury and reckless
endangerment in the second degree. Thus, her denial of the right
to a fair trial claim only accrued under McDonough when her
prosecution was terminated. And her claim in no way seeks to
recover damages, in violation of Heck, for a wrongful conviction
or resulting imprisonment and in no way calls into question her
conviction for the offense of disorderly conduct.

Iv.

Finally, the defendants contend that the past lost earnings
the plaintiff suffered due to her termination from Montefiore
are unrelated to the deprivation of liberty she experienced as a
result of her being denied her right to a fair trial. Because of
this missing causal link, the defendants claim that the
$1,181,549 award for past lost earnings is excessive.

The parties agree that damages for past lost earnings can
be awarded following a finding that a plaintiff has been denied
the right to a fair trial. Pl.’s Supp’1 Br. at 2-3; Defs.’
Supp’1l Br. at 3. Moreover, that proposition is supported by
cases involving denial of the right to a fair trial claims and

similar claims. See Morse v. Fusto, No. O7cv4793, 2013 WL

 

4647603, at *26 (B.D.N.Y. Aug. 29, 2013) (upholding a jury

19

 

 
verdict awarding over $1,700,000 in past lost earnings based on
the jury’s finding that the defendants violated the plaintiff’s
right to a fair trial), aff’d, 804 F.3d 538 (ad Cir. 2015); cf.

B.C.R. Transp. Co. v. Fontaine, 727 F.2d 7, 12 (ist Cir. 1984)

 

(sustaining a jury award of $75,000 in compensatory damages
where the plaintiffs’ business “had been destroyed as a business
entity as a result of [an unlawful] search and [the] attendant

publicity”); Harris v. City of New York, No. 15cv8456, 2017 WL

 

6501912, at *9 (S.D.N.Y. Dec. 15, 2017) (“If Plaintiff lost
wages, he can present evidence of that as damages attributable
to his false arrest.”). But the parties disagree as to whether
the jury in this case could reasonably find that the plaintiff's
past lost earnings were caused by the defendant officers’
fabrication of evidence and the attendant deprivation of liberty
the plaintiff suffered.

The defendants contend that the evidence Officers Vega and
Davodian fabricated related only to one of the four criminal
charges filed against the plaintiff: leaving the scene of an
incident without reporting personal injury. The defendants
maintain that because the other charges could have been brought
against the plaintiff notwithstanding the fabricated evidence,
her prosecution was valid and any damages resulting from her
prosecution are not attributable to the officers’ fabrication of

evidence.

20

 

 

 

 
However, ADA McCarthy also testified that the evidence
related to the plaintiff’s hitting Officer Vega with her vehicle
was “an important part” of the reckless endangerment charge
brought against the plaintiff. Tr. at 343. And in any event, the
jury found generally that the plaintiff was denied her right to
a fair trial; it did not, and was not required to, attribute any
such denial to a particular criminal charge for which the
plaintiff was prosecuted. There can be more than one cause of a

tort, see Hydro Inv’rs, Inc. v. Trafaigar Power Inc., 227 F.3d

 

8, 15 (2d Cir. 2000),5 and the defendants have not proved that it
was the plaintiff's prosecution for charges other than leaving
the scene of an incident without reporting personal injury and
reckless endangerment that resulted in her being deprived of her
liberty. Nor have the defendants pointed to any other
superseding cause of the plaintiff’s deprivation of liberty.

Warner v. Orange Cty. Dep't of Prob., 115 F.3d 1068, 1071 (2d

 

Cir. 1996) (noting that “in cases brought under § 1983 a
superseding cause, as traditionally understood in common law
tort doctrine, will relieve a defendant of liability”).
Moreover, the jury could reasonably conclude from the evidence

presented at trial that the defendant officers’ fabrication of

 

5 “[T]he Supreme Court has made it crystal clear that principles of
causation borrowed from tort law are relevant to civil rights actions brought
under section 1983.” Warner v. Orange Cty. Dep't of Prob., 115 F.3d 1068,
1071 (2d Cir. 41996) {alteration in original} (quoting Buenrostro v. Collazo,
973 F.2d 39, 45 (ist Cir. 1992)}.

 

21

 

 

 
evidence was a substantial factor in the plaintiff's deprivation
of liberty. See Hydro, 227 F.3d at 15; Noga v. City of

Schenectady Police Officers, 169 F. Supp. 2d 83, 89 (N.D.N.Y.

 

2001).

The defendants next argue that even if the fabricated
evidence led to the plaintiff’s deprivation of liberty - namely,
her detention and subsequent related court appearances - it did
not cause her to be terminated from her job. This argument has
some force.® Even recognizing that injuries might have several
causes, and that proximate cause is an issue particularly fit
for determination by a jury, see Noga, 169 F. Supp. 2d at 89,
the evidence presented to the jury was “too tenuous” in this
case for the jury to connect the defendant officers’ fabrication

of evidence to the plaintiff's termination, see Carmichael v.

 

City of New York, 34 F. Supp. 3d 252, 268 (E.D.N.Y¥. 2014).
The plaintiff elicited testimony about the reasons for her
termination solely from Dr. Michler,? who was involved in

Montefiore’s decision to terminate the plaintiff. Dr. Michler

 

6 The defendants also argue that the plaintiff’s past lost earnings were
attributable, at least in part, to her own actions and failure to mitigate
her losses. That argument, however, is not persuasive. The jury clearly had
enough evidence to reject that proposition.

7 The plaintiff herself testified briefly about the reasons for her
termination, stating that she was terminated because of her arrest and the
negative publicity surrounding her arrest. Tr. at 729-30. The plaintiff's
arrest came before the fabrication of evidence and, for the reasons explained
below, any negative publicity is not reiated to the defendant officers’
fabrication of evidence.

22

 

 

 
testified that he had decided to terminate the plaintiff on “day
one” because of the plaintiff's arrest - which took place before
the fabrication of evidence - and the circumstances of, and
publicity surrounding, her arrest. Dr. Michler learned the
details of the plaintiff's arrest from a colleague and primarily
from the press. Dr. Michler also testified that, in deciding to
terminate the plaintiff, he considered her failure to provide
information supporting her side of the story and that he
considered, but not significantly, the plaintiff's failure to
update him with respect to her criminal case. He did not
testify, however, that the criminal charges brought against the
plaintiff, which were based on the fabricated evidence, affected
his decision to terminate her. Nor did Dr. Michler testify that
the plaintiff’s detention or court appearances influenced his
decision. In short, the plaintiff failed to present evidence
showing that the defendant officers’ fabrication of evidence, or
the attendant deprivation of liberty she suffered, caused her
termination.

The plaintiff points out that Dr. Michler testified that
his decision to terminate the plaintiff was based upon his
belief that the plaintiff struck a police officer with a vehicle
and made a statement along the lines of “I’m the hero. The cops
are not.” Because this is the same evidence that the jury

reasonably could have found to be fabricated by the defendant

23

 

 

 
officers to ADA McCarthy, the plaintiff argues that the jury
reasonably could have attributed the plaintiff's termination to
the fabrication. But no evidence connects the fabricated
evidence given to ADA McCarthy with the Montefiore surgeon who
notified Dr. Michler of the plaintiff’s arrest or the news
sources through which Dr. Michler learned the details of the
plaintiff's arrest when he decided to terminate her empioyment.
And the plaintiff neither pleaded this connection in her first
amended complaint nor pursued it throughout this litigation. In
fact, in pleading a defamation claim in her first amended
complaint, the plaintiff alleged that the defendant officers
themselves provided news agencies false information concerning
the plaintiff’s arrest. First Am. Compl. 11 157-65. The Court
dismissed that claim on summary judgment. Dkt. No. 138 at 45-46.
Thus, the plaintiff failed to present sufficient evidence
to the jury that the fabricated evidence provided to the
prosecutor on which her denial of the right to a fair trial
claim was based, or the deprivation of liberty she suffered as a
result, were substantial factors in her termination from
Montefiore. And the plaintiff’s past lost earnings claim for
damages was based entirely on her termination - the $1,181,549
figure represented what she would have earned as a cancer
surgeon at Montefiore between the time she was terminated and

the time her damages expert testified at trial. Thus, a

24

 

 
reasonable jury could not have awarded past lost earnings as
compensation for the plaintiff’s being denied her right to a
fair trial.

Vv.

An award of $1,181,549 as damages for denial of the right
to a fair trial is plainly excessive and conscience-shocking
where, as here, the plaintiff failed to provide any evidence
connecting the defendant officers’ fabrication of evidence, or
the attendant deprivation of liberty she suffered, to the loss
amount. But the record does support the conclusion that the
defendant officers’ conduct deprived the plaintiff of her
liberty. The plaintiff was detained for about twenty-four hours,
at least some of which a reasonable jury could attribute to the
fabrications Officer Davodian made to ADA McCarthy the night of
the plaintiff’s arrest. The plaintiff was also prosecuted on
four criminal charges and she made four court appearances
related to those charges, and Officer Vega also provided
information for those charges that the jury could find was
false,

Because the plaintiff was deprived of her liberty, the
Court should not negate all damages awarded to the plaintiff but
rather remit the amount of damages from $1,181,549 to $200,000.
This amount is in line with similar cases and, while not

including damages for lost earnings, which are not supported,

29

 

 
provides compensation for “physical injury, pain and suffering,
mental anguish, shock, [or] sharp discomfort.”® Tr. at 1221-22,
1273.

The plaintiff may accept $200,000 in damages or else retry

the case solely on the issue of damages. See Textile Deliveries,

 

Inc. v. Stagno, 52 F.3d 46, 49 (2d Cir. 1995} (affirming a
jury’s finding of liability and directing the trial court to
retry the case solely on the issue of damages if the plaintiffs
refused to accept a remitted damages award}.
CONCLUSION

The Court has considered all the arguments raised by the
parties. To the extent not specifically addressed, the arguments
are either moot or without merit. For the reasons explained
above, the defendants’ Rule 50(b) motion and motion for a new

trial are denied, but their motion for remittitur is granted.

 

® See Alla v. Verkay, 979 F. Supp. 2d 349, 372 (E.D.N.¥. 2013) (holding
that a $300,000 award for a false arrest claim was not excessive where the
plaintiff “was held for more than 9 hours, during which he experienced
physical pain from the injuries sustained in the incident as well as
emotional distress”); Thomas v. Kelly, 903 F. Supp. 2d 237, 263 [(S.D.N.Y.
2012) (affirming a $125,000 award for a false arrest claim reflecting damages
for loss of liberty and physical and emotional distress); Martinez v. Port
Auth. of N.Y. & N.J., No. Olev?21, 2005 WL 2143333, at *20-22, 26 (S.D.N.Y.
Sept. 2, 2005) (collecting cases) (remitting the plaintiff's damages for his
false arrest claim, which included pain and suffering damages, from
$1,000,000 to $366,000, and noting that $160,000 of that amount was for the
plaintiff's loss of liberty itself), aff'd sub nom. Martinez v. The Port
Auth. of N.Y & N.J., 445 F.3d 158 (2d Cir. 2006).

 

Although the jury did not award the plaintiff general compensatory
damages in its verdict, the jury reasonably could have awarded such damages
but refrained from doing so in light of the large amount it awarded in
damages for past lost earnings.

26

 
The plaintiff may accept a remitted award of $200,000 or elect
to try the case again solely on the issue of damages. The

plaintiff should inform the Court of her decision by August 30,

2019.
The Clerk is directed to close docket number 210,
SO ORDERED.
Dated: New York, New York f
Cx, 6M
August 8, 2019 \ A f llEp |

 

John G. Keeltl
United States District Judge

27

 

 
